           Case 3:20-cr-00241-SI           Document 14     Filed 01/19/21   Page 1 of 2




Gerald M. Needham, OSB #963746
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
jerry_needham@fd.org

Attorney for Defendant




                          IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                               Case No. 3:20-cr-00241-SI

                                    Plaintiff,           UNOPPOSED MOTION TO
                                                         CONTINUE TRIAL
                              v.

 WYATT ASH-MILBY,

                                    Defendant.

        NOW COMES Wyatt Ash-Milby, through his attorney, Gerald M. Needham, and moves

to continue the presently scheduled trial date of January 26, 2021, to March 2, 2021, or a date

thereafter convenient to the Court. This motion is unopposed by the government. January 26, 2021,

is the third trial setting.

        Mr. Ash-Milby has entered into a deferred resolution agreement with the government. The

agreement requires him to complete a number of hours of community service. Due to the ongoing

pandemic, completing his community service has taken longer than is typically required. As such,

additional time is required by Mr. Ash-Milby to complete his community service.

PAGE 1. UNOPPOSED MOTION TO CONTINUE TRIAL
          Case 3:20-cr-00241-SI          Document 14     Filed 01/19/21      Page 2 of 2




       Additionally, defense counsel is in need of additional time to properly prepare if this matter

were to proceed to trial.

       Mr. Ash-Milby has authorized counsel to represent he consents to the continuance with the

knowledge that the timeframe is excludable under the Speedy Trial Act pursuant to 18 U.S.C.

§ 3161(h)(7)(A), as well as § 3161(h)(2).

       Assistant United States Attorney Parakram Singh has authorized counsel to represent the

government has no objection to this motion.

       Based on the aforementioned, counsel moves to continue the trial of January 26, 2021, to

March 2, 2021, or a date thereafter convenient to the Court. The timeframe of the requested

continuance is excludable from Speedy Trial computations pursuant to 18 U.S.C. § 3161(h)(7)(A),

as the ends of justice served by the granting of the continuance outweigh the interests of the public

and the defendant in a speedier trial.

       Respectfully submitted on January 19, 2021.

                                                      /s/ Gerald M. Needham
                                                      Gerald M. Needham
                                                      Assistant Federal Public Defender




PAGE 2. UNOPPOSED MOTION TO CONTINUE TRIAL
